289 S.W.2d 801 (1956)
Richard HILL et ux., Appellants,
v.
The STATE of Texas, Appellee.
No. 6881.
Court of Civil Appeals of Texas, Texarkana.
April 12, 1956.
*802 Fulton, Hancock & McClain, Hollie G. McClain, Gilmer, for appellants.
J. O. Duncan, County Atty., Gilmer, for appellee.
DAVIS, Justice.
This is a condemnation suit by the State of Texas, Condemner, against Richard Hill et ux., Condemnees. Condemnees perfected an appeal from the award of the special Commissioners and trial was had in the County Court of Upshur County before a jury. Judgment was rendered for a lesser sum than condemnees contended was the value of the land sought to be condemned, plus the damages to the remaining portion thereof, and condemnees have appealed.
Appellant-condemnees bring forth two points of error. By point 1 they complain of the action of the trial court in permitting one of the special Commissioners to testify, over timely objection, that the special Commission assessed the damages to appellants' property at a certain sum. This was error. Giersa v. Denison & P. S. Ry. Co., Tex.Civ.App., 45 S.W. 925; Crystal City & U. R. Co. v. Boothe, Tex.Civ.App., 126 S.W. 700; City of Denton v. Chastain, Tex.Civ.App., 156 S.W.2d 554; Lower Colorado River Authority v. Burton, Tex.Civ. App., 170 S.W.2d 783; Hatchett v. State, Tex.Civ.App., 211 S.W.2d 771. The point is sustained.
By point 2, appellants complain of the action of the trial court in permitting the testimony of the State's witness, over timely objection, that the State would not exercise, or there is no present intention of exercising, to the full extent, the rights acquired by the condemnation. This, too, was error. Perkins v. State, Tex.Civ.App., 150 S.W.2d 157; 29 C.J.S., Eminent Domain, § 155, p. 1015.
There are numerous other authorities in support of each point.
For the errors pointed out, the judgment of the trial court is reversed and the cause is remanded.